DETAILED ACTION

Response to Amendment
 Examiner acknowledges Applicant's amendment filed on January 20, 2022.  Claims 1, 13, 14, 26, 27, and 30 are amended.  Claims 12 and 25 have been canceled.  
Claims 1-11, 13-24 and 26-30 are currently pending consideration.

Response to Arguments
Applicant's remarks filed January 20, 2022 concerning claims 1-30 have been fully considered, but are not persuasive.  The reasons set forth below.

Regarding claim 1 amended to recite features similar to the features of dependent claim 12, on page 9 of Applicant's remarks, Applicant submits that Huawei does not disclose or suggest this feature of amended independent claim 1.
In response to applicant’s remarks, the examiner respectfully disagrees
The NR UE is configured with up to 4 UL BWP per serving cell.  Each active serving cell has only one active UL BWP at a time.  Each configured UL BWP contains a SRS-Config IE that configures one or multiple SRS resource sets each consisting of one or multiple SRS resources.  Therefore, each configured UL BWP can contain different SRS resource sets and SRS configurations from one set will not be supported in a second set.  Thus, it is clear that examiners assertion in citing Huawei is clear and proper.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11, 13-24, and 26-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huawei et al: “SRS design for NR Positioning”, 3GPP draft R1-1906053 hereby referred to as R1-1906053.

1. Regarding claims 1 and 14, R1-1906053 teaches a user equipment and method of wireless communication performed by a user equipment (UE) (Section 2.4, 2.5 NR SRS is sent to the UE), comprising:
receiving at least one of a first type of sounding reference signal (SRS) configuration or a second type of SRS configuration (Section 2.4, 2.5 NR SRS is sent to the UE), wherein the first type of SRS configuration is based on a first set of available Section 2.4, 2.5 NR SRS is sent to the UE; by RRC), wherein the second type of SRS configuration is based on a second set of available configurations for SRS received over a second higher layer protocol signaling (Section 2.4, 2.5 NR SRS is sent to the UE using LPP), wherein the second set of available configurations for SRS includes SRS configures not supported by the first set of available configurations for SRS (section 2.2.4 and 2.4 the configuration of SRS for position per UL BWP follows NR specification; UE can only transmit SRS resources that are configured in the active UL BWP) and wherein the first higher layer protocol signaling is different from the second higher layer protocol signaling (Section 2.4, 2.5 NR SRS is sent to the UE with RRC or with LPP); and
transmitting one or more SRS-for-positioning purposes based on the first type of SRS configuration or the second type of SRS configuration (Section 2.4, 2.5 NR SRS is sent to the UE with RRC or LPP).

2. Regarding claims 2 and 15, R1-1906053 teaches, wherein the first type of SRS configuration is received from a serving base station (Section 2.4, 2.5 NR SRS is sent to the UE by serving gNB).

3. Regarding claims 3 ad 16, R1-1906053 teaches wherein the first higher layer protocol signaling comprises radio resource control (RRC) signaling (Section 2.4, 2.5 SRS for NR positioning is configured by RRC by the serving gNB).

Regarding claims 4 and 17, R1-1906053 teaches wherein the UE receives the first type of SRS configuration over the RRC signaling based on the UE not operating according to a fifth generation (SG) New Radio (NR) radio access technology (RAT) (Section 2.5 same approach as LTE).

5. Regarding claims 5 and 18, R1-1906053 teaches wherein the second type of SRS configuration is received from a location server (Section 2.4, 2.5 proposal LMF configures NR positioning SRS using LPP).

6. Regarding claims 6 and 19, R1-1906053 teaches, wherein the second higher layer protocol signaling comprises Long-Term Evolution (LTE) positioning protocol (LPP) signaling (Section 2.4, 2.5 proposal LMF configures NR positioning SRS using LPP).

7. Regarding claims 7 and 20, R1-1906053 teaches wherein the UE receives the second type of SRS configuration over the LPP signaling based on the UE operating according to a fifth generation (SG) New Radio (NR) radio access technology (RAT) (Section 2.4, 2.5 proposal LMF configures NR positioning SRS using LPP). 

8. Regarding claims 8 and 21, R1-1906053 teaches wherein the first set of available configurations for SRS is used at least for positioning purposes (Section 2.4, 2.5 SRS for NR positioning).

Regarding claims 9 and 22, R1-1906053 teaches, wherein the first set of available configurations for SRS is a subset of the second set of available configurations for SRS (section 2.2.4 and 2.4 staggered SRS patterns; UE can only transmit SRS resources  that are configured in the active UL BWP).

10. Regarding claims 10 and 23, R1-1906053 teaches wherein the first set of available configurations for SRS is subject to one or more constraints based on being received over the first higher layer protocol signaling (section 2.2.4 and 2.4 staggered SRS patterns; UE can only transmit SRS resources  that are configured in the active UL BWP).

11. Regarding claims 11 and 24, R1-1906053 teaches, wherein the one or more constraints comprise:
only uplink time difference of arrival (UL-TDOA) or angle of arrival (AoA) positioning procedures are configured to the UE,

SRS resources are configured without frequency domain staggering across consecutive orthogonal frequency division multiplexing (OFDM) symbols,
spatial relation information is configured to a downlink reference signal from a serving base station,
a path loss reference is configured to a downlink reference signal from the serving base station,
SRS resources are configured only within a bandwidth part configured through RRC,

SRS resources are only transmitted within a single component carrier in any OFDM symbol, or any combination thereof (section 2.2.4 and 2.4 staggered SRS patterns; UE can only transmit SRS resources that are configured in the active UL BWP).


13. Regarding claims 13 and 26, R1-1906053 teaches wherein the SRS configurations not supported by the first set of available configurations for SRS comprise:
SRS resources used for a multi-round-trip-time (RTT) positioning procedure,

SRS resources configured with frequency domain staggering across consecutive OFDM symbols,
a path loss reference or spatial relation information derived based on a downlink reference resource received from one or more neighboring transmission-reception points (TRPs),
a higher number of SRS resource sets configured inside the component carrier,
SRS transmitted simultaneously across multiple component carriers in one OFDM symbol,
SRS configured outside a bandwidth part (BWP) of the component carrier,
SRS transmitted outside an active BWP of the component carrier, or any combination thereof (section 2.2.4 and 2.4 UE can only transmit SRS resources that are configured in the active UL BWP; SRS configured outside an active BWP is not supported).

14. Regarding claim 27, R1-1906053 teaches a user equipment (UE), comprising:
means for receiving at least one of a first type of sounding reference signal (SRS) configuration or a second type of SRS configuration, wherein the first type of SRS configuration is based on a first set of available configurations for SRS received over a first higher layer protocol signaling of a component carrier, wherein the second type of SRS configuration is based on a second set of available configurations for SRS received over a second higher layer protocol signaling, wherein the second set of available configurations for SRS includes SRS configures not supported by the first set of available configurations for SRS (section 2.2.4 and 2.4 the configuration of SRS for position per UL BWP follows NR specification; UE can only transmit SRS resources that are configured in the active UL BWP)  and wherein the first higher layer protocol signaling is different from the second higher layer protocol signaling (Section 2.4, 2.5 NR SRS is sent to the UE with RRC/first higher layer protocol or with LPP second higher layer protocol signaling); and
means for transmitting one or more SRS-for-positioning purposes based on the first type of SRS configuration or the second type of SRS configuration (Section 2.4, 2.5 NR SRS is sent to the UE with RRC or with LPP).

15. Regarding claim 28, R1-1906053 teaches wherein:
the first type of SRS configuration is received from a serving base station, and
the first higher layer protocol signaling comprises radio resource control (RRC) signaling (Section 2.4, 2.5 SRS for NR positioning is configured by RRC by the serving gNB).

16. Regarding claim 29, R1-1906053 teaches wherein:
the second type of SRS configuration is received from a location server, and
the second higher layer protocol signaling comprises Long-Term Evolution (LTE) positioning protocol (LPP) signaling (Section 2.4, 2.5 proposal LMF configures NR positioning SRS using LPP).

17. Regarding claim 30, R1-1906053 teaches a non-transitory computer-executable medium storing computer-executable instructions, the computer-executable instructions comprising:
at least one instruction instructing a user-equipment (UE) to receive at least one of a first type of sounding reference signal (SRS) configuration or a second type of SRS configuration, wherein the first type of SRS configuration is based on a first set of available configurations for SRS received over a first higher layer protocol signaling of a component carrier, wherein the second type of SRS configuration is based on a second set of available configurations for SRS received over a second higher layer protocol signaling, wherein the second set of available configurations for SRS includes SRS configures not supported by the first set of available configurations for SRS (section 2.2.4 and 2.4 the configuration of SRS for position per UL BWP follows NR specification; UE can only transmit SRS resources that are configured in the active UL BWP)  and wherein the first higher layer protocol signaling is different from the second higher layer protocol signaling (Section 2.4, 2.5 NR SRS is sent to the UE with RRC/first higher layer protocol or with LPP second higher layer protocol signaling); and 
Section 2.4, 2.5 NR SRS is sent to the UE with RRC or with LPP). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE LEE LO whose telephone number is (571)270-1952. The examiner can normally be reached Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANE L LO/Primary Examiner, Art Unit 2466